FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                   December 3, 2013
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court

 HUBERT WARREN,

       Petitioner - Appellant,
                                                        No. 13-1386
 v.                                            (D.C. No. 1:13-CV-02229-LTB)
                                                          (D. Colo.)
 NO NAMED RESPONDENT,

       Respondent - Appellee.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


      Petitioner-Appellant Hubert Warren, a pro se inmate in a Texas detention

facility, seeks to appeal from the denial of his petition for habeas corpus relief

arising from his conviction in Texas state court. 28 U.S.C. § 2254. We deny a

certificate of appealability (“COA”) and dismiss the appeal.

      Mr. Warren filed a petition for habeas relief in the district court

challenging the validity of his state conviction and sentence. Because Mr. Warren

did not name a respondent in his petition, the district court determined that the

proper respondent was the warden of the Texas state prison in which Mr. Warren

is incarcerated. The court held that it did not have jurisdiction over the Texas

warden and thus did not have jurisdiction over Mr. Warren’s claims. It declined
to transfer the action to a court where the petition could have been brought

because of Mr. Warren’s four prior unsuccessful federal habeas corpus actions

challenging the validity of the same conviction and sentence. See Warren v.

Quarterman, No. 3-07-CV-0849-N, 2007 WL 1609821, at *1 (N.D. Tex. June 4,

2007).

         We may issue a COA only if Mr. Warren makes “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). He may accomplish

this by showing that reasonable jurists could debate whether the petition should

have been resolved differently or that the issues deserve further proceedings.

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Where the district court dismisses

the petition on procedural grounds and does not reach the merits of the underlying

constitutional claims, the inmate must make a threshold showing that the district

court’s procedural ruling is reasonably debatable. Id.

         On appeal, Mr. Warren argues that the district court failed to consider the

merits of the arguments raised in his petition, that the court did not allow him a

chance to amend his petition, and that he had the right to file a writ of error

coram nobis. Mr. Warren has not made any argument as to the district court’s

ruling on jurisdiction or its refusal to transfer his case. As such, he has failed to

show that reasonable jurists could debate the resolution of his petition. Id.

         The district court’s conclusion that it can only grant habeas relief within its

jurisdiction, 28 U.S.C. § 2241(a), and that to do so it must have jurisdiction over

                                           -2-
the plaintiff’s custodian, Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004), is not

reasonably debatable. Because Mr. Warren has provided no evidence of the

Texas warden’s connection to the state of Colorado, the district court’s

conclusion that it did not have jurisdiction over the warden also is not debatable.

      Similarly, the district court’s exercise of its discretion concerning the

transfer of Mr. Warren’s petition is not reasonably debatable. Given Mr.

Warren’s considerable federal habeas litigation history, the district court was well

within its discretion in concluding that transferring another successive action to

the Northern District of Texas would not further the interests of justice. See 28

U.S.C. § 1631.

      For these reasons, we DENY a COA, DENY IFP status, and DISMISS the

appeal. Mr. Warren is directed to immediately pay the outstanding balance of the

filing fee for his appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-